DETAILED ACTION

Claims 21-26, 28-29, 31-36, and 38-39 are allowed. Claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 03/24/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy J. Carney on 03/15/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:
1. – 20.  (Canceled)
		
(Currently amended)  A system comprising computer-readable storage and one or more computer processors in communication with the computer-readable storage, wherein the system is configured to at least: 
receive, via a phone network, a first phone call directed to a first destination phone number, wherein the first destination phone number is associated with a first telephone switch of a plurality of telephone switches;
receive a carrier congestion message in response to attempting to connect the first phone call to the first telephone switch;
determine that a number of carrier congestion messages, associated with the first telephone switch and received within a first time period, exceeds a threshold value;
determine to delay a second attempt to connect the first phone call to the first telephone switch; 
place the first phone call in a phone call queue based at least partly on the determination to delay the second attempt to connect the first phone call to the first telephone switch; 
receive, via the phone network during the first time period, a second phone call directed to a second destination phone number, wherein the second destination phone number is associated with a second telephone switch of the plurality of telephone switches;
determine, based at least partly on the second phone call being associated with the second telephone switch, to attempt to connect the second phone call to the second telephone switch without first delaying connection of the second phone call;
receive, via the phone network, a third phone call directed to a third destination phone number associated with the first telephone switch, wherein the third phone call is received during a second time period beginning after the carrier congestion message is received;
third phone call being received during the second time period, to delay an initial attempt to connect the third phone call to the first telephone switch; 
place the third phone call in the phone call queue based at least partly on the determination to delay the initial attempt to connect the third phone call to the first telephone switch;
determine that the second time period has expired; and
connect the first phone call and the third phone call to the first telephone switch.

(Previously presented)  The system of claim 21, wherein the determination to delay the second attempt to connect the first phone call to the first telephone switch is based at least partly on the number of carrier congestion messages, associated with the first telephone switch and received within the first time period, exceeding the threshold value.

(Currently amended)  The system of claim 21, wherein the first destination phone number is different than the third destination phone number.

(Previously presented)  The system of claim 21, further configured to:
determine a location routing number (“LRN”) associated with the first destination phone number; and
determine to attempt to connect the first phone call to the first telephone switch based at least partly on the first telephone switch being associated with the LRN.

(Previously presented)  The system of claim 24, wherein the LRN is determined based at least partly on a numbering plan area code and a central office exchange code of the first destination phone number.  

(Currently amended)  The system of claim 21, further configured to determine the threshold value based at least partly on an association of the threshold the second telephone switch 

(Canceled)

wherein to place the first phone call in the phone call queue, the system is further configured to place data representing the first phone call in a phone call delay data structure 
wherein to place the third phone call in the phone call queue, the system is further configured to place data representing the third phone call in the phone call delay data structure 

(Currently amended)  The system of claim 21, further configured to:
determine a prioritization level for the first phone call based on at least one of: an originating phone number associated with the first phone call, or the first destination phone number; and
determine to connect the first phone call to the first telephone switch before connecting the third phone call to the first telephone switch based at least partly on the prioritization level. 

(Canceled)



as implemented by a computing system comprising one or more computer processors configured to execute specific instructions,
receiving, via a phone network, a first phone call directed to a first destination phone number, wherein the first destination phone number is associated with a first telephone switch of a plurality of telephone switches;
receiving a carrier congestion message in response to an attempt to connect the first phone call to the first telephone switch;
determining that a number of carrier congestion messages, associated with the first telephone switch and received within a first time period, exceeds a threshold value;
determining to delay a subsequent attempt to connect the first phone call to the first telephone switch; 
placing the first phone call in a phone call queue based at least partly on the determination to delay the subsequent attempt to connect the first phone call to the first telephone switch; 
receiving, via the phone network during the first time period, a second phone call directed to a second destination phone number, wherein the second destination phone number is associated with a second telephone switch of the plurality of telephone switches;
determining, based at least partly on the second phone call being associated with the second telephone switch, to attempt to connect the second phone call to the second telephone switch without first delaying connection of the second phone call;
receiving, via the phone network, a third phone call directed to a third destination phone number associated with the first telephone switch, wherein the third phone call is received during a second time period beginning after the carrier congestion message is received;
determining to delay connection of the third phone call without first attempting to connect the third phone call to the first telephone switch; 
placing the third phone call in the phone call queue based at least partly on the determination to delay connection of the third phone call to the first telephone switch;
determining that the second time period has expired; and
connecting the first phone call and the third phone call to the first telephone switch.

(Currently amended)  The computer-implemented method of claim 31, wherein determining to delay the subsequent attempt to connect the first phone call to the first telephone switch is based at least partly on the number of carrier congestion messages, associated with the first telephone switch and received within the first time period, exceeding the threshold value.

(Currently amended)  The computer-implemented method of claim 31, wherein determiningthird phone call to the first telephone switch without first attempting to connect the second phone call to the first telephone switch is based at least partly on receiving the third phone call during the first time period.

(Previously presented)  The computer-implemented method of claim 31, further comprising:
determining a location routing number (“LRN”) associated with the first destination phone number; and
determining to attempt to connect the first phone call to the first telephone switch based at least partly on the first telephone switch being associated with the LRN.

(Previously presented)  The computer-implemented method of claim 34, wherein determining the LRN is based at least partly on a numbering plan area code and a central office exchange code of the first destination phone number.  

the second telephone switch 




(Currently amended)  The computer-implemented method of claim 31, wherein placing the first phone call in the phone call queue comprises placing data representing the first phone call in a phone call delay data structure, and wherein placing the second phone call in the phone call queue comprises placing data representing the second phone call in the phone call delay data structure.

(Currently amended)  The computer-implemented method of claim 31, further comprising:
determining a prioritization level for the first phone call based on at least one of: an originating phone number associated with the first phone call, or the first destination phone number; and
determining to connect the first phone call to the first telephone switch before connecting the third phone call to the first telephone switch based at least partly on the prioritization level. 

(Canceled)



Allowable Subject Matter
	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Claims 21-26, 28-29, 31-36, and 38-39 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art Pinheiro et al. and Sharma et al. does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. 
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes receiving a carrier congestion message in response to attempting to connect the first phone call to the first telephone switch, determine that a number of carrier congestion messages, associated in combination 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493